Title: From George Washington to Wilhelm von Knyphausen, 1 June 1781
From: Washington, George
To: Knyphausen, Wilhelm von


                        
                            Sir
                            Head Quarters New Windsor 1st June 1781.
                        
                        I have been honored with your Excellency’s letter of the 17th ulto. I am sorry that you should have occasion
                            to complain of the treatment of Leiut. Sobbe and Quarter Masr Hartzog while under the protection of my passport in
                            Philada. You may be assured that it is not my wish to countenance either unpolite or improper behaviour towards Gentlemen
                            in their situation, and that due enquiry shall be made into the reasons of Mr Bradfords conduct.
                        A similar indulgence never having been allowed to us I cannot consent that a Surgeon shall remain with the
                            Hessian prisoners of War, but any Medicines or Hospital Stores which you may incline to send them, shall be carefully kept
                            for their use and dispensed to them occasionally by the Surgeons of our Hospital who are appointed to attend them. I have
                            the Honor to be with due Respect Yr Excellency’s Most obt Servt

                    